Citation Nr: 1645932	
Decision Date: 12/05/16    Archive Date: 12/20/16

DOCKET NO.  13-21 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael B. Roberts, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran filed a claim for a TDIU which was denied in a February 2013 rating decision.  Following an appeal, the denial was continued in a May 2016 statement of the case.  In October 2016, the Veteran disagreed with that decision and continued his allegation that he is unable to maintain gainful employment due to his service-connected disabilities, to include PTSD.  The Board finds that the derivative issue of entitlement to TDIU has been raised, and, therefore, it has been incorporated into the issues on appeal as reflected on the title page.  

In addition, the Board notes the contention regarding a failure to grant service connection for traumatic brain injury (TBI) or concussion on the Veteran's August 2013 Form 9.  Notably, the RO denied a claim for service connection for a head injury in an August 2008 rating decision and continued that denial in an October 2009 statement of the case which the Veteran did not appeal.  As such, the August 2008 decision is final.  If the Veteran wishes to seek to reopen his claim for service connection for a head injury or to file a new claim for TBI or concussion, he should do so on a claim form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155 (2015); see also 78 Fed. Reg. 65490 (Oct. 31, 2013) (eff. Mar. 24, 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In his August 2013 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled for October 18, 2016.  A day prior to the hearing, the Veteran's attorney requested a postponement.  He asked for the hearing to be rescheduled at the earliest possible date.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  In light of the above, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures. The Veteran and his attorney must be provided with notice as to the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




